 



Exhibit 10(b)
LESCO, INC.
BOARD OF DIRECTORS
REGULAR MEETING
JULY 21 and 22, 2005
RESOLUTIONS
SEVERANCE
     RESOLVED, that each associate directly reporting to the President and Chief
Executive Officer of the Company (a “Direct Report”) shall receive severance pay
in an amount equal to twelve month’s base salary (the “Severance Amount”) if he
or she is terminated without cause (as determined by the Board of Directors),
regardless of whether he or she is able to obtain other employment during the
period that he or she is being paid the Severance Amount;
     FURTHER RESOLVED, that the Severance Amount shall be paid, at the option of
the Direct Report, (i) in equal installments over a period of twelve months in
accordance with the Company’s customary payroll practices or (ii) in lump sum
(without discount for present value) within fifteen days of termination of the
Direct Report’s employment without cause;
     FURTHER RESOLVED, that the Severance Amount shall be subject to all
withholding as contemplated by Article IV.D of the Company’s Severance Pay
Policy (Corporate Policy #C-005) (the “Policy”);
     FURTHER RESOLVED, that the Company’s obligation to pay the Severance Amount
shall be subject to satisfaction of the conditions set forth in Article VI of
the Policy;
     FURTHER RESOLVED, that payment of the Severance Amount by the Company shall
be in lieu of payment of the severance pay provided in Article III of the
Policy, but the Direct Report shall be entitled to receive all other benefits he
or she would otherwise be entitled to pursuant to the Policy;
     FURTHER RESOLVED, that, notwithstanding the foregoing, a Direct Report
shall not be entitled to receive the Severance Amount if he or she is party to
and entitled to benefits under a written severance, retention or similar
agreement with the Company in connection with the termination of the Direct
Report’s employment;
     FURTHER RESOLVED, that amendment or termination of the Policy shall not
affect the rights of a Direct Report under these resolutions;
     FURTHER RESOLVED, that these resolutions shall not limit the Company’s
right to terminate the Direct Report’s employment for any reason or no reason,
and the

 



--------------------------------------------------------------------------------



 



Exhibit 10(b)
Direct Report’s employment shall continue to be “at will,” subject to the terms
of any written employment agreement between the Company and the Direct Report;
and
     FURTHER RESOLVED, that the Board of Directors may amend or terminate these
resolutions at any time.

 